Citation Nr: 1439347	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for cardiomyopathy, to include as secondary to hypertension.

3.  Entitlement to a compensable evaluation for left ear hearing loss.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 18, 1984, to December 1, 1995; he had 3 years, 11 months, and 24 days of active service prior to January 18, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2013; a transcript of that hearing is associated with the claims file.

(By the decision below, the application to reopen a claim of service connection for right ear hearing loss is granted.  The underlying claim of service connection as well as the service connection claim for cardiomyopathy and increased rating claims for left ear hearing loss and PTSD are addressed in the remand that follows the decision.)


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for right ear hearing loss has been received since a September 2005 rating decision that had denied the claim.
CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Veteran was initially denied service connection for right ear hearing loss in a January 1998 rating decision because the Veteran's right ear hearing acuity at that time did not meet the criteria for a hearing loss disability under VA regulations.  The Veteran requested his claim be reopened, and such was reopened and denied on the merits in a September 2005 rating decision.  In pertinent part, while the Veteran had a hearing loss disability of the right ear at that time, the RO found that the evidence of record did not demonstrate that right ear hearing loss was related to military service.  The Veteran was notified of that decision in a September 2005 letter.  No notice of disagreement or new and material evidence demonstrating a link to service was received within the appeal period.  The Veteran's claim to reopen was received in June 2010, from which the current appeal stems.  

As no new and material evidence was received within the appeal period following the September 2005 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records which were not of record at the time of the previous decisions have been received.  See 38 C.F.R. § 3.156(c) (2013).  Additionally, as no notice of disagreement was received within the appeal period following the September 2005 notification letter, the September 2005 rating decisions became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection for right ear hearing loss, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In a June 2010 VA audiological consultation, the Veteran was diagnosed with mild right ear sensorineural hearing loss, and the examiner at that time noted that the Veteran's "military noise exposure is more likely as not a contributing factor to [his] hearing impairment."  Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran's right ear hearing loss is the result of military service.  It raises a reasonable possibility of substantiating the claim.  

Moreover, it appears that the agency of original jurisdiction (AOJ) determined, after review of the claims file since September 2005, that a VA examination was necessary and such was obtained in August 2010.  In light of this determination as well as the June 2010 VA audiological consultation evidence, the Board finds that the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence having been received, the claim of service connection for right ear hearing loss is reopened; to this extent, the appeal is granted.


REMAND

With regards to the Veteran's PTSD claim, the Veteran was last examined in August 2010; such examination is over four years old and consequently does not reflect the current severity of the Veteran's PTSD.  Accordingly, the Board finds that a remand of that claim is necessary in order to afford the Veteran another VA examination such that the current severity of that disability may be adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

The Board notes that the August 2010 VA audiological examiner negatively opined on a relationship between the Veteran's right ear hearing loss and the acoustic trauma in service, as the "literature does not support delayed onset of hearing loss after noise exposure."  The examiner, however, does not address the June 2010 examiner's opinion that such noise exposure was likely the cause of his hearing impairment; nor does she address any secondary service-connection theory of entitlement to the Veteran's service-connected tinnitus.  Accordingly, the Board finds that examiner's opinion to be inadequate at this time and the claim should be remanded to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With regards to the cardiomyopathy, the Veteran underwent a VA examination of that disorder in November 2010, at which time the examiner opined: 

It is at least as likely as not that the Veteran's history of cardiomyopathy could be due to his service-connected hypertension.  However, given his history of alcohol abuse, it is difficult to state definitely that it was due to service-connected hypertension.  Therefore, I cannot resolve this issue without resorting to mere speculation.  

The Veteran additionally submitted a February 2013 letter from D.B.B., a VA acute care nurse practitioner, who opined:

[The Veteran] has been my primary care patient since July 24, 2002.  I have been asked to render an opinion as to the cause of his cardiomyopathy.  It is my opinion that it is as likely (50/50 probability) as not that his cardiomyopathy is related to his long-term hypertension.  While cardiomyopathy has various causes and risk factors, it is a condition that develops as a result [of a] patient's hypertension or high blood pressure.  In forming my opinion, I have review [the Veteran]'s current treatment records.  I also considered the results of the [November 2010 VA examination], in forming my opinion.  

The Board notes that the November 2010 examiner's opinion appears speculative in nature and is not adequate.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

While D.B.B.'s letter links the Veteran's cardiomyopathy to his hypertension, the Board finds that it is also lacking.  First, D.B.B. acknowledges that she reviewed the November 2010 examination report and concedes that there are various risk factors regarding cardiomyopathy in addition to hypertension, but fails to address those other risk factors in her opinion, particularly the Veteran's history of alcohol abuse, which appeared significant to the November 2010 examiner.  

Given the fairly complex nature of this issue, the Board finds that the claim should be remanded at this time in order to obtain another VA examination by a physician to address the etiology of any cardiomyopathy.  See Barr, supra. 

Finally, any ongoing private, Vet Center and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia, Greenville, and Bay Pines VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since April 2012 and associate those documents with the claims file.

2.  Obtain any outstanding treatment records from the Columbia Vet Center since July 2012 and associate those documents with the claims file.  

3.  Ask the Veteran to identify any private treatment/evaluation that he may have had for his hearing loss, cardiomyopathy, and psychiatric disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  (The Board recognizes that the AOJ is required to now utilize DSM-5, but the change to the regulation specifically excludes application to claims that are pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)  It should be specifically noted whether PTSD has caused or made worse any alcohol abuse.

The examiner should also opine whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss and whether his right ear hearing loss is related to military service or his service-connected left ear hearing loss and tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including audiometric evaluation, deemed necessary should be conducted and the results reported in detail.  

Following a claims file review, the examiner should examine the Veteran.  Such results of that examination should be reported in detail.  That examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his hearing loss and tinnitus preclude substantially gainful employment consistent with his education and past work experience.

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any right ear hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service.  The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should focus specifically on whether the noise exposure in service is the cause of his current right ear hearing loss, as well as whether such hearing loss began during or was initially manifested military service; in so discussing the examiner should address any notable threshold shifts from his entry into service and his separation from service in his/her opinion.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

Then, the examiner should address whether the Veteran's right ear hearing loss more likely, less likely or at least as likely as not is the result of his service-connected left ear hearing loss and/or tinnitus.  

Finally, the examiner should opine whether the Veteran's right ear hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by any service-connected disability.

All opinions must be accompanied by a rationale.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Following the PTSD examination, schedule the Veteran for a VA cardiac examination with a physician in order to determine whether his cardiomyopathy is related to service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's cardiomyopathy more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is caused by the Veteran's military service.  

The examiner should additionally opine whether his cardiomyopathy more likely, less likely or at least as likely as not was caused by his service-connected hypertension, as contended by the Veteran, or as a result of his alcohol abuse if such is found to be a symptom or secondary disease entity of his service-connected PTSD.  

Finally, the examiner should opine whether the Veteran's cardiomyopathy is aggravated (i.e., permanently increased beyond the normal progression of that disease) by his hypertension or his alcohol abuse (if such is found to be a 

symptom or secondary disease entity of his service-connected PTSD).  

In arriving at the above opinions, the examiner should address D.B.B.'s February 2013 letter, the November 2010 examination report and the examiner's conclusions therein, as well as any other evidence of record pertinent to the claim, to include the Veteran's contentions on appeal and his lay evidence with regards to onset of symptomatology and continuity of symptomatology since onset.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for right ear hearing loss and cardiomyopathy, and increased evaluations of his left ear hearing loss and PTSD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


